1 Reported in 229 N.W. 579.
Appeal by defendant from a judgment in the district court affirming a judgment for costs in favor of plaintiff in municipal court.
Plaintiff brought suit in municipal court to recover $10 damages for trespass. Defendant counterclaimed for sums in excess of that amount. *Page 588 
The court found that plaintiff was entitled to recover the $10, but also found that defendant was entitled to recover $10 on his counterclaims. One sum offset the other. In that situation judgment should have been entered that neither party was entitled to recover any damages from the other and for recovery of costs by defendant. The defendant, having succeeded in offsetting plaintiff's claim and preventing any recovery thereon, was the prevailing party and entitled to costs. G. S. 1923 (1 Mason, 1927) § 229. The term "costs" as here used refers to disbursements, as no statutory costs are involved.
Judgment reversed. No statutory costs will be taxed in this court.